Citation Nr: 1037032	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  10-04 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral 
hearing loss from May 31, 2007, to May 21, 2010, and to a rating 
in excess of 10 percent from May 22, 2010, forward. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1952 to January 1956. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which granted entitlement to service connection for 
bilateral hearing loss and assigned a noncompensable disability 
rating, effective May 31, 2007.  Subsequently, in a July 2010 
rating decision, the Appeals Management Center (AMC) increased 
the Veteran's disability rating for bilateral hearing loss to 10 
percent, effective May 22, 2010.  
 
As noted in the Board's May 2010 remand, in a December 2008 
statement, the Veteran expressed dissatisfaction with the fact 
that his military retirement pay was being offset by his VA 
compensation.  The RO sent him a letter of explanation in January 
2009; however, in statements received in January 2010 and June 
2010, the Veteran continued to express dissatisfaction and stated 
that an adjustment should be made to compensate him.  This matter 
is referred to the RO for appropriate action.

Additionally, in a May 2010 statement, the Veteran raised the 
issue of entitlement to an effective date prior to May 31, 2007, 
for the award of service connection for bilateral hearing loss 
and tinnitus.  However, this issue has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it and it is referred to the AOJ 
for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  From May 31, 2007, to May 21, 2010, the Veteran's hearing 
loss was manifested by level III hearing in his right ear and 
level II hearing in his left ear.

2.  Since May 22, 2010, the Veteran's hearing loss has been 
manifested by level V hearing in his right ear and level IV 
hearing in his left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the Veteran's 
bilateral hearing loss, from May 31, 2007, to May 21, 2010, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.85, Diagnostic Code (DC) 6100 (2009).

2.  The criteria for a rating excess of 10 percent for the 
Veteran's bilateral hearing loss from May 22, 2010, forward have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 4.85, DC 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

In this case, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In Dingess, 
the Court held that in cases where service connection has been 
granted and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Id. at 490-91.  
Thus, because the notice that was provided in June 2007 before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

Regarding the duty to assist, the RO has obtained the Veteran's 
service, VA, and private treatment records, and provided him with 
two VA audiological examinations.   Moreover, the Board is 
satisfied that the RO has substantially complied with the Board's 
May 2010 remand directives.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  
The Board notes that it directed the RO to obtain complete copies 
of any recent VA treatment records and to schedule the Veteran 
for a VA audiological examination.  In this regard, the Board 
notes that, on remand, all relevant records were obtained, and in 
May 2010, the Veteran was afforded a VA audiological examination.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the United States Court of Appeals for Veterans 
Claims (Court) held that, in regard to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must also fully describe the functional effects 
caused by a hearing disability in his or her final report.  
Significantly, however, the Board points out that the Court's 
rationale for requiring an examiner to consider the functional 
effects of a Veteran's hearing loss pertained to cases where 
consideration of referral for an extra-schedular rating under 38 
C.F.R. § 3.321(b) might be warranted.  Specifically, the Court 
noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular rating is 
warranted.  The Secretary's policy [requiring VA audiologists to 
describe the effect of a hearing disability on a Veteran's 
occupational functioning and daily activities] facilitates such 
determinations by requiring VA audiologists to provide 
information in anticipation of its possible application."  Id.  

In this case, the September 2007 VA examiner noted that the 
Veteran had the greatest difficulty understanding conversations 
in noisy environments and hearing on the phone, and the May/June 
2010 VA examiner noted that the Veteran's hearing loss had a 
significant impact on his occupation; however, neither VA 
examiner specifically addressed the occupational functioning 
effects caused by the Veteran's bilateral hearing loss.  In this 
regard, however, the Board notes that the evidence of record, 
including the September 2007 and May/June 2010 VA examination 
reports, VA treatment records dated from December 2004 to April 
2009, and the Veteran's statements in support of his claim, 
adequately address this issue.  Therefore, while the September 
2007 and May/June 2010 VA examinations are defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran insofar as the functional effects of his hearing loss are 
adequately addressed by the entirety of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

The duty to assist has therefore been satisfied and there is no 
reasonable possibility that any further assistance to the Veteran 
by VA would be capable of substantiating his claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Increased Rating

The Veteran was initially granted service connection for 
bilateral hearing loss in a December 2007 rating decision and was 
assigned a noncompensable evaluation, effective May 31, 2007.  
Subsequently, in a July 2010 decision, the AMC increased the 
Veteran's disability rating for bilateral hearing loss to 10 
percent, effective May 22, 2010.  The Veteran disagrees with 
these rating assignments and contends that higher ratings are 
warranted. 

Disability ratings are based on the average impairment of earning 
capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  An evaluation of the level of disability present 
includes consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  38 C.F.R. § 
4.7.  Otherwise, the lower rating will be assigned.  Id.  

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

In Fenderson v. West, 12 Vet. App 119 (1999), the Court 
emphasized the distinction between a new claim for an increased 
evaluation of a service-connected disability and a case (such as 
this one) in which the Veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  VA must assess the level of disability from the date 
of initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life of 
the claim-a practice known as "staged rating."  However, as 
discussed below, because the level of impairment associated with 
the Veteran's residuals of cyst removal from the right cheek has 
been relatively stable throughout the appeal period, the 
application of staged ratings (i.e., different percentage ratings 
for different periods of time) is inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, 
the Board considers all information and lay and medical evidence 
of record.  38 U.S.C.A. § 5107(b).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board gives the 
benefit of the doubt to the claimant.  Id.  

Evaluations of defective hearing are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 
4.85, DC 6100.  To evaluate the degree of disability from 
defective hearing, the rating schedule requires assignment of a 
Roman numeral designation, ranging from I to XI.  Id.  Pursuant 
to VA's rating schedule, the assignment of a disability rating 
for hearing impairment is derived by a purely mechanical 
application of the rating schedule to the numeric designations 
derived from the results of audiometric evaluations.  Lendenmann 
v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional 
cases, VA arrives at the proper designation of hearing loss in 
each ear by mechanical application of Table VI; Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  


A. Higher Rating from May 31, 2007, to May 21, 2010

In September 2007, the Veteran was afforded a VA audiological 
examination, the results of which are as follows, with puretone 
thresholds recorded in decibels:






HERTZ



500
1000
2000
3000
4000
RIGHT
40
45
55
65
70
LEFT
45
40
60
60
65

The average pure tone threshold in the Veteran's right ear was 59 
decibels, and the average pure tone threshold in his left ear was 
56 decibels.  On the Maryland CNC test, the Veteran received a 
score of 88 percent for the right ear and 84 percent for the left 
ear for word recognition.  As noted above, the examiner reported 
that the Veteran had the greatest difficulty understanding 
conversations in noisy environments and hearing on the telephone.  
Based on these examination results, the examiner diagnosed the 
Veteran with mild sloping to severe sensorineural hearing loss 
bilaterally.    

The September 2007 examination results equate to an assignment of 
level III hearing for the Veteran's right ear and level II for 
his left ear, which merits a noncompensable rating using Table 
VI.  Table VIA is not available to the Veteran for either ear 
because 1) his pure tone threshold is not 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his pure 
tone threshold is not 55 decibels or more at each of 1000, 2000, 
3000, and 4000 Hertz.  

Thereafter, in an October 2007 statement, the Veteran reported 
that he had difficulty understanding others on the phone and in 
group settings, and frequently had to ask people to repeat 
themselves, even when he was looking directly at them when they 
spoke.  

Additionally, during VA treatment in October 2008, the doctor 
noted that the Veteran had hearing loss, and the Veteran 
indicated that he wished to get hearing aids.  Later that month, 
a VA doctor noted that the Veteran had a possible decrease in his 
hearing and was hoping to get hearing aids.  Finally, in November 
2008, the Veteran was provided with VA hearing aids and was 
counseled on their use.  

Although the Veteran contends that a higher initial rating is 
warranted for his bilateral hearing loss from May 31, 2007, to 
May 21, 2010, the disability rating schedule is applied 
mechanically based on the results of audiometric testing.  
Because the evidence of record fails to establish a compensable 
rating under DC 6100 from May 31, 2007, to May 21, 2010, the 
Veteran's claim for an initial compensable rating for bilateral 
hearing loss is denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

B. Higher Rating from May 22, 2010, Forward
	
In compliance with the Board's May 2010 remand instructions, on 
May 22, 2010, the Veteran was afforded an additional VA 
audiological examination, the results of which are as follows, 
with puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
65
70
LEFT
40
45
60
60
60

The average pure tone threshold in the Veteran's right ear was 61 
decibels, and the average pure tone threshold in his left ear was 
56 decibels.  On the Maryland CNC test, the Veteran received a 
score of 72 percent for the right ear and 80 percent for the left 
ear for word recognition.  As noted above, the examiner reported 
that the Veteran's hearing loss had a significant impact on his 
occupation.  Additionally, the Veteran indicated that his hearing 
was getting worse.  Based on his examination results, the 
examiner diagnosed the Veteran with mild to severe sensorineural 
hearing loss in the right ear, and mild to moderately severe 
sensorineural hearing loss in the left ear.  On June 11, 2010, 
the VA examiner reviewed the Veteran's claims folder and 
reiterated the above findings.

The May/June 2010 examination results equate to an assignment of 
level V hearing for the Veteran's right ear and level IV for his 
left ear, which merits a 10 percent disability rating using Table 
VI.  Again, Table VIA is not available to the Veteran for either 
ear because 1) his pure tone threshold is not 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 Hertz, and 2) his 
pure tone threshold is not 55 decibels or more at each of 1000, 
2000, 3000, and 4000 Hertz.  

Although the Veteran contends that he is entitled to a rating in 
excess of 10 percent for his hearing loss from May 22, 2010, 
forward, as noted above, the disability rating schedule is 
applied mechanically based on the results of the audiometric 
testing.  Because the evidence fails to establish that a rating 
in excess of 10 percent under DC 6100 from May 22, 2010, is 
warranted, the Veteran's claim for an increased rating for 
bilateral hearing loss is denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim, that doctrine is not applicable.  
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).  

III.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will generally 
be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To 
afford justice in exceptional situations, an extraschedular 
rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the C&P Service to 
determine whether, to accord justice, the Veteran's disability 
picture requires the assignment of an extraschedular rating.

In this case, the symptoms associated with the Veteran's 
bilateral hearing loss are not shown to cause any impairment that 
is not already contemplated by the rating criteria, and the Board 
finds that the rating criteria reasonably describe his 
disability.  For these reasons, referral for consideration of an 
extraschedular rating is not warranted.  


ORDER

Entitlement to a compensable evaluation for bilateral hearing 
loss from May 31, 2007, to May 21, 2010, is denied.  

Entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss from May 22, 2010, forward is denied.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


